Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Zarate et al. (U.S. App. 2018/0277292 hereinafter “Zara”) teaches an information output apparatus (see Abstract, Haptic Display) comprising one or more information output units (see Fig. 1, Item 27), wherein each information output unit comprises: a coil (see Fig. 2, Item 12) arranged to be connected to a power source, such that a current flows in the coil (see Para. 31 current connectors); a base unit configured to accommodate the coil (see Fig. 2, base holds coils); and a driving indicator (see Fig. 2, Item 27), which is arranged in the base unit to be apart from and close to the coil to be driven by a current flowing in the coil and is configured to move in a first direction toward the coil and a direction opposite thereto (see Figs. 3A-4D positive and negative current directions to change magnetization of coils and move magnet 5 to direct drive item 27).
	Cohen et al. (U.S. App. 2019/0385483) teaches to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user (see at least Figs. 1d-1e direct drive causes cam rotation).
	In regard to claim 12, Zara teaches an information output apparatus (see Abstract, Haptic Display) comprising one or more information output units (see Fig. 1, Item 27), wherein each information output unit comprises: a coil (see Fig. 2, Item 12) arranged to be connected to a power source (see Para. 31 current connectors), such that a current flows in the coil (see Fig. 2, Item 12); a base unit configured to accommodate the coil; and a driving indicator (see Fig. 2, Item 27), which is arranged in the base unit to be apart from and close to the coil to be driven by a current flowing in the coil (see Fig. 2, base holds coils), is configured to move in a first direction toward the coil and a direction opposite thereto, and is configured to induce therein a magnetic field having a magnetic axis-wise direction eccentric in one direction (see Figs. 3A-4D positive and negative current directions to change magnetization of coils and move magnet 5 to direct drive item 27).
Cohen teaches to rotate while being connected to the base unit and to move in a second direction crossing the first direction to be recognized by a user (see at least Figs. 1d-1e direct drive causes cam rotation).
	The references neither singularly nor in combination appear to teach the latest amendment requiring in the independent claims wherein the base includes a partitioned space; wherein both the coil and the driving indicator are each arranged in the partitioned space in the base to spatially separate the coil and the driving indicator to prevent the coil from interfering with the driving indicator; and wherein the driving indicator comprises a first magnetic portion and a second magnetic portion having different polarities from each other. Dependent claims are allowed for similar reasons.  The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625